Exhibit 10.1

CELL THERAPEUTICS, INC.

2007 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (this “Option Agreement”) is dated as of
[            , 20    ] (the “Grant Date”) by and between Cell Therapeutics,
Inc., a Washington corporation (the “Company”), and
[                                        ] (the “Participant”).

W I T N E S S E T H

WHEREAS, pursuant to and under the Cell Therapeutics, Inc. 2007 Equity Incentive
Plan (the “Plan”), the Company hereby grants to the Participant, effective as of
the date hereof, a stock option, upon the terms and conditions set forth herein
and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1. Grant.

The Company hereby grants to the Participant the option (the “Option”) to
purchase all or any part of an aggregate of [            ] shares (the “Shares”)
of the common stock of the Company at the exercise price of [$        ] per
share (the “Exercise Price”) according to and subject to the terms and
conditions set forth in this Option Agreement and in the Plan. The Option will
be treated as [a Nonqualified Stock Option] [or] [an Incentive Stock Option]. A
copy of the Plan is publicly available and has been filed with the SEC and will
be furnished to Participant upon the Participant’s request. The Exercise Price
and the number of Shares covered by the Option are subject to adjustment under
Section 4.3 of the Plan.

Capitalized terms are defined in the Plan if not defined herein. The Option has
been granted to the Participant in addition to, and not in lieu of, any other
form of compensation otherwise payable or to be paid to the Participant.

 

2. Vesting; Limits on Exercise; Incentive Stock Option Status.

The Option may be exercised only to the extent it is vested. Subject to
Section 5, the Option shall vest and become exercisable in percentage
installments of the aggregate number of Shares subject to the Option in
accordance with the following schedule:

 

Date of Vesting

   Number of Shares
with respect to which
the Option is
Vested/Exercisable  

[insert]

     [insert]   

The Option may be exercised only to the extent the Option is vested and
exercisable.

 

1



--------------------------------------------------------------------------------

  •   Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Participant has the right to exercise the Option (to the extent
not previously exercised), and such right shall continue, until the expiration
or earlier termination of the Option.

 

  •   No Fractional Shares. Fractional share interests shall be disregarded, but
may be cumulated.

 

  •   Incentive Stock Option Value Limit. If the Option is designated as an
Incentive Stock Option, and if the aggregate Fair Market Value of the shares
with respect to which Incentive Stock Options (whether granted under the Option
or otherwise) first become exercisable by the Participant in any calendar year
exceeds $100,000, as measured on the applicable Grant Dates, the limitations of
Section 5.8.1 of the Plan shall apply and to such extent the Option will be
rendered a Nonqualified Stock Option.

 

3. Continuance of Employment/Service Required; No Employment/Service Commitment.

The vesting schedule applicable to the Option requires continued employment or
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Option and the rights and benefits under this
Option Agreement. Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a Termination of Service as provided in Section 5 below or
under the Plan.

Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Company or any of its Subsidiaries or
Affiliates, affects the Participant’s status, if he or she is an Employee, as an
Employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Company or any
Subsidiary or Affiliate, interferes in any way with the right of the Company or
any Subsidiary or Affiliate at any time to terminate such employment or
services, or affects the right of the Company or any Subsidiary or Affiliate to
increase or decrease the Participant’s other compensation. Nothing in this
Option Agreement, however, is intended to adversely affect any independent
contractual right of the Participant without his or her consent thereto.

The determination of whether a Termination of Service has occurred shall be made
in accordance with the terms of the Plan including, without limitation, Sections
2.50 and 9.3 of the Plan. Unless otherwise expressly provided by the Company, in
the event that: (1) the Participant is, on the Grant Date, both an Employee and
either a Director or Consultant, the determination of whether a Termination of
Service has occurred with respect to the Participant shall be determined by
reference to the date on which the Participant is no longer an Employee as
provided in Section 2.50(a) of the Plan; and (2) in the event the Participant
is, on the Grant Date, both a Nonemployee Director and a Consultant (but is not
an Employee), the determination of whether a Termination of Service has occurred
with respect to the Participant shall be determined by reference to the date on
which the Participant is no longer a Nonemployee Director as provided in
Section 2.50(c) of the Plan.

 

2



--------------------------------------------------------------------------------

4. Method of Exercise of Option.

The Option shall be exercisable by the Participant as provided in Section 5.6 of
the Plan. Unless otherwise provided by the Committee, as long as the Shares are
listed or admitted to trade on a national securities exchange (and subject to
such administrative procedures as the Company may require and further subject to
compliance with all applicable laws, rules, regulations and listing
requirements), the Exercise Price of the portion of the Option being exercised,
and related tax withholding obligations, may be satisfied through a “cashless”
exercise with a third party who provides simultaneous financing for the purposes
of (or who otherwise facilitates) the exercise of the Option.

The Option will qualify as an Incentive Stock Option only if it meets all of the
applicable requirements of the Code. If the Option is designated as an Incentive
Stock Option, the Option may be rendered a Nonqualified Stock Option if the
Committee permits the use of one or more of the non-cash payment alternatives
referenced in Section 5.6 of the Plan.

 

5. Early Termination of Option.

5.1 Expiration Date. Subject to earlier termination as provided below in this
Section 5, the Option will terminate on [        ] (the “Expiration Date”).

5.2 Possible Termination of Option upon Certain Corporate Events. The Option is
subject to termination in connection with certain corporate events as provided
in Section 9.1 of the Plan.

5.3 Termination of Option upon the Participant’s Termination of Service. The
Option, to the extent not vested on the date of the Participant’s Termination of
Service, shall terminate on such date. The Option, to the extent vested and
outstanding on the Participant’s Termination of Service, will terminate (a) on
the expiration of twelve (12) months from the date of the Participant’s
Termination of Service if such Termination of Service is the result of the
Participant’s death or Disability, or (b) three (3) months from the date of the
Participant’s Termination of Service for any other reason.

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 5.2. The Committee shall be the
sole judge of whether the Participant continues to render employment or services
for purposes of this Option Agreement.

Notwithstanding any post-termination exercise period provided for herein or in
the Plan, the Option will qualify as an Incentive Stock Option only if it is
exercised within the applicable exercise periods for Incentive Stock Options
under, and meets all of the applicable requirements of, the Code. If the Option
is designated as an Incentive Stock Option, the Option will be rendered a
Nonqualified Stock Option if the Option is not exercised within the applicable
exercise periods for Incentive Stock Options or does not meet such other
requirements.

 

3



--------------------------------------------------------------------------------

6. Non-Transferability.

The Option and any other rights of the Participant under this Option Agreement
or the Plan are nontransferable and exercisable only by the Participant, except
as set forth in Section 9.9 of the Plan.

 

7. Notices.

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Company at its principal office to the attention of
the Secretary, and to the Participant at the address last reflected on the
Company’s payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Participant is no longer employed by or providing
services to the Company or a Subsidiary, shall be deemed to have been duly given
five business days after the date mailed in accordance with the foregoing
provisions of this Section 7.

 

8. Plan.

The Option and all rights of the Participant under this Option Agreement are
subject to the terms and conditions of the Plan, incorporated herein by this
reference. The Participant agrees to be bound by the terms of the Plan and this
Option Agreement. The Participant acknowledges having read and understanding the
Plan, the Prospectus for the Plan, and this Option Agreement. Unless otherwise
expressly provided in other sections of this Option Agreement, provisions of the
Plan that confer discretionary authority on the Board or the Committee do not
and shall not be deemed to create any rights in the Participant unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Committee so conferred by appropriate action of the Board or
the Committee under the Plan after the date hereof.

 

9. Entire Agreement.

This Option Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. The Plan and this
Option Agreement may be amended pursuant to Section 10.1 of the Plan. Such
amendment must be in writing and signed by the Company. The Company may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

 

10. Governing Law.

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Washington without regard to conflict
of law principles thereunder.

 

4



--------------------------------------------------------------------------------

11. Effect of this Agreement.

Subject to the Company’s right to terminate the Option pursuant to Section 9.1
of the Plan, this Option Agreement shall be assumed by, be binding upon and
inure to the benefit of any successor or successors to the Company.

 

12. Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, including through electronic transmission, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

 

13. Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

 

14. Clawback Policy.

The Option is subject to the terms of the Company’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require forfeiture of the Option and repayment or forfeiture of any Shares or
other cash or property received with respect to the Option (including any value
received from a disposition of the Shares acquired upon exercise of the Option).

 

15. No Advice Regarding Grant.

The Participant is hereby advised to consult with his or her own tax, legal
and/or investment advisors with respect to any advice the Participant may
determine is needed or appropriate with respect to the Option (including,
without limitation, to determine the foreign, state, local, estate and/or gift
tax consequences with respect to the Option and any Shares that may be acquired
upon exercise of the Option). Neither the Company nor any of its officers,
directors, affiliates or advisors makes any representation (except for the terms
and conditions expressly set forth in this Option Agreement) or recommendation
with respect to the Option. Except for the withholding rights contemplated by
Section 11 of the Plan, the Participant is solely responsible for any and all
tax liability that may arise with respect to the Option and any Shares that may
be acquired upon exercise of the Option.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Option Agreement to be executed
on its behalf by a duly authorized officer and the Participant has hereunto set
his or her hand as of             , 20    .

 

CELL THERAPEUTICS, INC., a Washington corporation By:  

 

[Name] [Title] PARTICIPANT

 

Signature

 

Print Name

 

6